IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS
                                             No. 09-300V
                                       Filed: January 15, 2015
                                          (Not for Publication)

****************************
KIM CASTALDI and                          *
RICHARD CASTALDI,                         *
parents and next of kin to V.C., a minor, *
                                          *
                    Petitioners,          *    Stipulation; Final Attorney Fees
                                          *    and Costs
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                    Respondent.           *
****************************
Andrew Downing, Esq., Hennelly & Steadman, P.C., Phoenix, AZ, for petitioners.
Darryl Wishard, Esq., U.S. Dept. of Justice, Washington, DC, for respondent.

                   DECISION on FINAL ATTORNEYS’ FEES and COSTS1

Vowell, Special Master:

        On January 15, 2015, the parties filed a Stipulation of Fact Regarding Final
Attorneys’ Fees and Costs [“Stipulation”], wherein they explained that based on
discussion of petitioners’ draft application for final fees and costs, petitioners amended
their final fees and costs request. Respondent does not object to the amended amount
of $18,000.002 that petitioners are seeking. Pursuant to General Order #9, petitioners’
counsel represents that petitioners have incurred no out-of-pocket expenses in the
proceedings on the petition.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify
and move to delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted decision.
If, upon review, I agree that the identified material fits within the requirements of that provision, I will
delete such material from public access.
2
  This amount covers all attorneys’ fees and costs incurred between May 1, 2013 and Present.
Stipulation at ¶ 4. On September 18, 2013, petitioners were awarded a lump sum of $55,000.00 for
interim attorneys’ fees and costs through April 30, 2013.
                                                      1
      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award the total $18,000.003 as
follows:

               A lump sum of $1,789.75 in the form of a check payable to Kim
                Castaldi, Richard Castaldi, Andrew D. Downing, and Hennelly &
                Steadman, PLC;

               A lump sum of $16,210.25 in the form of a check payable to
                Kim Castaldi, Richard Castaldi, Andrew D. Downing, and Vann Cott &
                Talamante, PLLC.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.
                                                 s/Denise K. Vowell
                                                 Denise K. Vowell
                                                 Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2